Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 26, 2019                                                                                     Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  156077
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Elizabeth T. Clement
            Plaintiff-Appellee,                                                                        Megan K. Cavanagh,
                                                                                                                        Justices

  v                                                                 SC: 156077
                                                                    COA: 337848
                                                                    Lenawee CC: 16-017887-FH;
                                                                                16-017888-FH
  DAVID ROSS AMES,
           Defendant-Appellant.

  _________________________________________/

         On January 24, 2019, the Court heard oral argument on the application for leave to
  appeal the May 12, 2017 order of the Court of Appeals. On order of the Court, the
  application is again considered, and it is DENIED, because we are not persuaded that the
  questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 26, 2019
           s0625
                                                                               Clerk